ORDER
This case came before the Supreme Court for oral argument on May 11, 1994, pursuant to an order directing the parties to show cause why the issues raised on appeal by Joanne Castelucci, the respondent, should not be summarily decided. The respondent appealed the Family Court’s decree that terminated her parental rights to her son, Cory C., and challenged the order that allowed disclosure of her drug treatment records to the petitioner, the Department for Children, Youth and Their Families (DCYF).
After reviewing the memoranda submitted by the parties and after consideration of the arguments of counsel for the parties, we are of the opinion that cause has not been shown, and the case will be summarily decided.
As part of its petition for termination of respondent’s parental rights, DCYF request*310ed the drug treatment records from programs that respondent had attended. In response, representatives of two drug treatment programs filed motions to quash, and argued that pursuant to 42 U.S.C. §§ 290dd-3 and 290ee-3 (1991), such records could not be released without a showing of “good cause” by the party seeking the records. Under General Laws 1956 (1988 Reenactment) § 15-7-7, drug treatment records are admissible at a parental rights termination hearing.
We are of the opinion that DCYF presented sufficient “good cause” for inspecting the records, and that the Family Court took sufficient steps to limit disclosure and protect the respondent’s records in accordance with the applicable law. Because the respondent’s drug use was a critical reason that DCYF sought termination, the Family Court’s release of the records under the federal and state statutes was appropriate and helped to protect the best interests of the child.
Accordingly, we deny and dismiss the appeal, and affirm the judgment of the Family Court.